UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21422 Ziegler Capital Management Investment Trust 20 North Clark Street, 34th Floor Chicago, IL60602 (Address of principal executive offices) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street, 34th Floor Chicago, IL60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: July 1, 2012 through June 30, 2013 Item 1. Proxy Voting Record Company Name Country Code Meeting Date Meeting Type Record Date Ticker Security ID Agenda Item Number Agenda Item Description Management or Shareholder Proposal Management Recommendation Fund Vote ARMOUR RESIDENTIAL REIT, INC. United States Annual ARR 2. TO APPROVE AN AMENDMENT TO ARMOUR'S AMENDED AND RESTATED 2,000,% OF ARMOUR'S ISSUED AND OUTSTANDING SHARES OF COMMON STOCK (ON A FULLY-DILUTED BASIS) AT THE TIME OF EACH AWARD THEREUNDER Management For For ARMOUR RESIDENTIAL REIT, INC. United States Annual ARR 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP ("DELOITTE") AS ARMOUR'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013 Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 1A. ELECTION OF DIRECTOR: KEVIN P. BRADY Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 1B. ELECTION OF DIRECTOR: E. WAYNE NORDBERG Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 1C. ELECTION OF DIRECTOR: KEVIN G. KEYES Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 1D. ELECTION OF DIRECTOR: JOHN H. SCHAEFER Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 2. THE MANAGEMENT EXTERNALIZATION PROPOSAL TO APPROVE OUR ENTERING INTO A MANAGEMENT AGREEMENT WITH THE MANAGER. Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 3. THE PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For ANNALY CAPITAL MANAGEMENT, INC. United States Annual NLY 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: ROBERT M. COUCH Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: MORRIS A. DAVIS Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: RANDY E. DOBBS Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: LARRY K. HARVEY Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: PRUE B. LAROCCA Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: ALVIN N. PURYEAR Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: MALON WILKUS Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: JOHN R. ERICKSON Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 ELECTION OF DIRECTOR: SAMUEL A. FLAX Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 2. TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL AUTHORIZED SHARES OF OUR PREFERRED STOCK FROM 10,000,,000,000. Management For For AMERICAN CAPITAL AGENCY CORP. United States Annual AGNC 02503X105 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ziegler Capital Management Investment Trust /s/ Scott A. Roberts Scott A. Roberts President August 16, 2013
